DETAILED ACTION
This office action is in response to the amendment filed on 12/7/21.

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tian et al. (US20210194378, hereinafter Tian).
	Regarding Claim 1, Tian discloses a flyback converter (fig. 9, 10, 11A), comprising: a transformer (916), including a first side (918) and a second side (920); a first switch (S1) and a second switch (928), wherein the first switch is coupled to the first side at an input terminal (terminal between S1 and 918), and the second switch is coupled to the second side and an output terminal (terminal between 928 and 920); and a control circuit (937, 933, 906), coupled between the output terminal and the second switch (via 931), wherein the control circuit is arranged to adjust a voltage on the input terminal by changing a flow of a current between the second switch and the second side (¶125 and 129).  
	Regarding Claim 2, Tian discloses (fig. 9, 10, 11A) the control circuit comprises: a trigger circuit (1176), arranged to generate a trigger signal (1176 output) by comparing an output voltage (via Ufb) on the output terminal to a reference voltage (Vref); and a first on-time control circuit (1179), coupled to the trigger circuit, wherein the first on-time control circuit is arranged to generate a first activating signal to activate the second switch when the trigger signal indicates that the output voltage is smaller than the reference voltage (¶148).  
	Regarding Claim 3, Tian discloses (fig. 9, 10, 11A) the first on-time control circuit is further arranged to deactivate the second switch by the first activating signal when the second switch is activated for a predetermined time period (¶161).  
	Regarding Claim 4, Tian discloses (fig. 9, 10, 11A) the predetermined time period is inversely-related to a changing rate of the current between the second switch and the second side (¶161, UFD).  
	Regarding Claim 5, Tian discloses (fig. 9, 10, 11A) the trigger circuit comprises: a comparing circuit (1176), coupled to the output terminal, wherein the comparing circuit is arranged to generate an indication signal by comparing the output voltage (1132) to the reference voltage (Vref); and a pulse 
	Regarding Claim 6, Tian discloses (fig. 9, 10, 11A) a first capacitor, connected in parallel with the first switch (946, ¶121 - discrete), wherein when the second switch is deactivated, an induction current flows to the input terminal from the first capacitor to decrease the voltage on the input terminal (flyback operation, ¶121).  
	Regarding Claim 7, Tian discloses (fig. 9, 10, 11A) the control circuit further comprises: a delay circuit (1178), coupled to the trigger circuit, wherein the delay circuit arranged to generate a delay signal by delaying the trigger signal (¶150); and a second on-time control circuit (1039), arranged to generate an on-time signal indicating an on-time of the first switch when the delay signal is received (¶143).  




Allowable Subject Matter
Claims 11, 12 and 15-20 are allowed.
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 8, the prior art fails to disclose: “...generate a trigger signal when a magnitude of the current between the second switch and the second side deceases to zero; and a first on-time control circuit, coupled to the trigger circuit, wherein the first on- time control circuit is arranged to generate a first activating signal for activating the second switch when the trigger signal is received to 
Regarding claim 11, the prior art fails to disclose: “...the first control circuit is further arranged to activate the second switch at a fourth time point after the first switch is activated; wherein a flow of a current between the second switch and the second side at the first time point is opposite to a flow of a current between the second switch and the second side at the fourth time point.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 20, the prior art fails to disclose: “...deactivating the second switch at a second time point, at which the output current decreases to zero; activating the second switch at a third time point to induce the output current, wherein a flow of the output current at the third time point is opposite to a flow of the output current at the second time point; deactivating the second switch at a fourth time point to induce an input current from the input terminal to an input voltage; and activating the first switch at a fifth time point, at which a voltage on the input terminal decreases to zero.” in combination with the additionally claimed features, as are claimed by the Applicant.

Response to Arguments
Applicant's arguments filed 12/27/21 have been fully considered but they are not persuasive.
Applicant argues “Priority date of US Patent Application Publication Number US2021/0194378 to Tian et al. In the Office Action of October 15, 2021, (hereafter, "Office Action"), the Examiner relied heavily on FIGs. 9, 10, and 11A of Tian et al. (US Patent Application Publication Number US2021/0194378, hereafter "Tian"). In fact, US Patent Application Publication Number US2021/0194378 to Tian et al. is associated with US Patent Application Number 17/193,402. The filing date of US Patent Application Number 17/193,402 is March 5, 2021 that is after the filing date of instant application. Though US Patent Application Number 17/193,402 to Tian et al. claims priority of Provisional Patent Application Number 62/989,048, Provisional Patent Application Number 62/989,048 includes a different set of FIGs. 9, 10, and 11 (note that no FIG. 11A). Therefore, the Examiner's using FIGs. 9, 10, and 11A of US Patent Application Publication Number US2021/0194378 as prior art was not proper.
The Examiner respectfully disagrees.  The figures of 9, 10 and 11A of Tian et al., USPUB 20210194378, are supported by Tian et al., Provisional Patent Application 62/989048 as follows: Fig. 9, of USPUB 20210194378,  corresponds to Fig. 1, of 62/989048;  Fig. 10 (of USPUB 20210194378) corresponds to Fig. 3, of 62/989048; and fig. 11A (USPUB 20210194378) corresponds to Fig. 4, of 62/989048.  Therefore Tian et al., USPUB 20210194378, is entitled to the earlier filing date of 3/13/2020 via Provisional Application 62/989048. 
Applicant argues “The Examiner rejected claims 11-19 under 35 U.S.C. 102 as being anticipated by Tian. A) The limitation "a flow of a current between the second switch and the second side at the first time point is opposite to aflow of a current between the second switch and the second side at the fourth time point" of amended claim 11, (emphasis added).  The Examiner contended that "(¶161, UFD)", page 6, line 9, Office Action. It is not clear what UFD the Examiner tried to refer to. But, it is clear that paragraph [0161] of Tian was silent regarding current flowing in opposite directions at two different time durations.” 
Applicant’s arguments with respect to amended claim 11 have been considered but are moot because the amended claim has been indicated as allowable subject matter.
Applicant argues “The Examiner rejected claim 20 under 35 U.S.C. 102 as being anticipated by Tian. A) The limitation "a flow of the output current at the third time point is opposite to a flow of the output current at the second time point" of claim 20, (emphasis added) The Examiner contended that "(¶121, see also DCM)", page 7, line 19, Office Action. Tian recites that "output current Io 927", paragraph [0121], line 11. Similar to the current, Is, shown in FIGs. 4A, 4N, and 4C of Tian, the current, Io 927, is greater than or equal to zero. There is no time duration for the current, Io 927, of Tian flowing in an opposite direction”. 
Applicant’s arguments have been fully considered and are persuasive.  The rejection of claim 20 has been withdrawn. 
Applicant argues “The Examiner contended that "a control circuit (937, 933, 906)", page 3, line 16, Office Action. Lines 8-9 of claim 6 of Tian recites that "a primary controller coupled to the clamp driver and the power switch", (emphasis added). The primary controller 933 of Tian is not coupled between the output terminal and the second switch as contended by the Examiner….The clamp driver 906 of Tian is not coupled between the output terminal and the second switch as contended by the Examiner. B) The limitation "the control circuit is arranged to adjust a voltage on the input terminal by changing a flow of a current between the second switch and the second side" The Examiner contended that "¶125 and 129", page 3, line 18, Office Action. Paragraphs [0125] and [0129] of Tian are silent regarding Is 921. Paragraphs [0125] and [0129] of Tian fails to teach the limitation "the control circuit is arranged to adjust a voltage on the input terminal by changing a flow of a current between the second switch and the second side" as contended by the Examiner.
The Examiner respectfully disagrees.  Regarding the teaching of Applicant’s claimed limitation “a control circuit, coupled between the output terminal and the second switch”, the Examiner points to Tian’s control circuit made up of elements 937, 933, and 906.  Part of this control circuit is element 937 which is coupled via 931 between the output terminal and the second switch (see figure 9).  Regarding the teaching of Applicant’s limitation “the control circuit is arranged to adjust a voltage on the input terminal by changing a flow of a current between the second switch and the second side”, Tian’s paragraphs 125 and 129 teach operation of switches 945, 908 based on information, indicative of the current change between second switch and the second side, relayed via 937.   The secondary switch, 930, changes the flow of the current between the second switch and the second side, thus the signal 
Applicant argues The Examiner rejected claim 2 under 35 U.S.C. 102 as being anticipated by Tian. A) The limitation "the first on-time control circuit is arranged to generate a first activating signal to activate the second switch" of claim 2, (emphasis added) The Examiner contended that "a first on-time control circuit (1179) ... a first activating signal to activate the second switch", page 3, lines 21-23, Office Action. Tian recites that "the second control circuit 1179 may determine the timing of the request to turn on the power switch S1 945", paragraph [0149], lines 8-9. The second control circuit 1179 of Tian controls the power switch S1 945 instead of the synchronous rectifier 928 as contended by the Examiner.”
The Examiner respectfully disagrees.  Tian discloses control circuit 1179 generates 1134 USR which activates the second switch 928.  This activation is dependent upon the operation of S1 which is detailed via Tian in paragraphs 147-149.  Therefore the second switch is activated based upon, ie) when, the trigger signal indicates that the output voltage is smaller than the reference voltage as detailed in paragraph 148.  Therefore the Examiner maintains the Tian teaches the limitations as broadly claimed by Applicant.
Applicant argues “The Examiner rejected claim 8 under 35 U.S.C. 102 as being anticipated by Tian. A) The limitation "change the flow of the current between the second switch and the second side" of claim 8, (emphasis added) The Examiner contended that "(¶144)", page 5, line 2, Office Action. Paragraph [0144] of Tian is silent regarding changing the flow of the current of Is 921.”
Applicant’s arguments have been fully considered and are persuasive.  The rejection of claim 8 has been withdrawn.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KYLE J MOODY/
Primary Examiner, Art Unit 2838